Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/16/2021 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what range of melting temperature of the linear low-density polyethylene or volume fraction of the conductive filler is covered by the term “approximately”.
Claims 2, 3, 5, and 6 are also rejected for their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2014207421A) in view of Tosaka et al. (US20040041683).  The machine translation of JP2014207421 is relied upon for the rejection purposes.
Regarding claim 1, Tanaka disclose a fuse device (PTC device), comprising: a PPTC body (PTC element); a first electrode, disposed on a first side of the PPTC body;  a second electrode, disposed on a second side of the PPTC body (para 0036); and wherein the PPTC body comprises a polymer matrix and a conductive filler (para 0014), the conductive filler comprising tungsten carbide (para 0026); wherein the polymer matrix comprises a linear low-density polyethylene material (para 0017).  Tanaka does not disclose the melting temperature of the linear low-density polyethylene material.  Tosaka discloses a PTC composition contains a polymer matrix having a melting point of 70 to 200oC (para 0034), wherein the polymer matrix contains a linear, low-density polyethylene (para 0037).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling of the invention to select a polymer matrix contains a linear, low-density polyethylene having a melting point of 70 to 100oC to be used as the polymer matrix in forming the PPTC body of Tanaka, to provide the device excellent in heat resistance and thermal shock resistance as suggested by Tosaka (para 0011).  Overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Regarding claims 2, 3, 5 and 6, the references do not disclose a trip temperature, a hold current density of the PTC body, a gradual increase and an abrupt increase in resistance of the device as recited in the claims.  However, because the references disclose the PTC device that contain all elements that set forth by applicant.  Therefore, the device of prior art would possess the same properties as claimed.  In addition, Tanaka discloses that the proportion of the conductive filler and various treatments such as radiation treatment, reflow process, etc., an increase in resistivity can be controlled (para 0020., 23, and 31).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling of the invention to select appropriate proportion of the conductive filler and various treatments to provide a polymer PTC element having a low resistance at a normal operating temperature of the device, for example, a room temperature resistance and a large holding current.
Regarding claim 4, Tanaka discloses  the conductive filler comprises approximately 44% by volume fraction of the PPTC body (para 0028).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

7/28/2022